                                          Case 3:18-cv-04388-EMC Document 36 Filed 08/31/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUVENAL ANGEL REYES,                              Case No. 18-cv-04388-EMC
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     JOE LIZZARAGA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner, a California prisoner, filed his amended petition for a writ of habeas corpus

                                  15   pursuant to 28 U.S.C. § 2254 challenging his state criminal conviction. See Docket No. 35. It

                                  16   does not appear from the face of the amended petition that it is without merit. Good cause

                                  17   appearing, the Court hereby issues the following orders:

                                  18      1. The clerk must electronically serve a copy of this order upon the respondent and the

                                  19          respondent’s attorney, the Attorney General of the State of California, at the following e-

                                  20          mail address: SFAWTParalegals@doj.ca.gov. The clerk must also include a copy of the

                                  21          “consent or declination to magistrate judge jurisdiction form.” The petition and any

                                  22          exhibits thereto are available via the Electronic Case Filing system for the Northern

                                  23          District of California.

                                  24      2. No later than sixty days from the date of this Order, Respondent shall file with this Court

                                  25          and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules

                                  26          Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be

                                  27          issued. Respondent shall file with the Answer all portions of the state record that have

                                  28          been transcribed previously and are relevant to a determination of the issues presented by
                                          Case 3:18-cv-04388-EMC Document 36 Filed 08/31/21 Page 2 of 2




                                   1         the petition. If Petitioner wishes to respond to the Answer, he shall do so by filing a

                                   2         Traverse with the Court and serving it on Respondent within thirty days of his receipt of

                                   3         the Answer. If he does not do so, the petition will be deemed submitted and ready for

                                   4         decision on the date the Traverse is due.

                                   5      3. No later than sixty days from the date of this Order, Respondent may file with this Court

                                   6         and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   7         as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   8         2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and

                                   9         serve on Respondent an opposition or statement of non-opposition to the motion within

                                  10         thirty days of receipt of the motion, and Respondent shall file with the Court and serve on

                                  11         Petitioner a reply within fourteen days of receipt of an opposition.

                                  12      4. Extensions of time are not favored, though reasonable extensions will be granted. Any
Northern District of California
 United States District Court




                                  13         motion for an extension of time must be filed no later than three days prior to the deadline

                                  14         sought to be extended.

                                  15

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: August 31, 2021

                                  19

                                  20                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
